WOODLEY, Judge,
dissenting.
I am unable to agree with the conclusion of my brethren that the witness Manuel Flanagan, who was employed by appellant as cashier at the Arcade, and whose testimony connected appellant with the exhibiting of the lewd films, was an accomplice witness as a matter of law.
Flanagan testified that he had not been present when films were received and so far as the testimony in this record is concerned he is not shown to have been aware of the lewd character of films which were found in the machines.
At most, the question of. whether Flanagan was an accomplice witness was one of fact, which the judge as trier of facts resolved in favor of the judgment he rendered.